Citation Nr: 1101117	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed left ear 
hearing loss.  

2.  Entitlement to service connection for claimed left ear 
tinnitus.  



REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1954.  He also had additional service with the United States Army 
Reserve until August 1986.  

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the RO.  

The Veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in June 2010.  

The Board remanded the case to the RO via the Appeals Management 
Center (AMC) in Washington, DC for additional development of the 
record in July 2010.  

All of the actions previously sought by the Board through its 
prior development requests appear to have been substantially 
completed as directed.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's lay assertions of experiencing hearing loss and 
tinnitus in the left ear since his service are found to be 
credible.  

2.  The currently demonstrated left ear hearing loss is shown as 
likely as not to have had its clinical onset during the Veteran's 
active service.  

3.  The currently demonstrated left ear tinnitus is shown as 
likely as not to have had its clinical onset during the Veteran's 
active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by left ear hearing loss is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by left ear tinnitus is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duties to notify and to assist 
claimants in the development of their claims.  VA regulations for 
the implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  

However, the absence of in-service evidence of hearing loss is 
not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  


Analysis

The Veteran contends that he currently suffers from hearing loss 
and tinnitus in the left ear as the result of noise exposure 
during basic training while serving at Fort Jackson, where he was 
trained to shoot the recoilless rifle.  

Significantly, the Board notes that the Veteran's service 
personnel and treatment records from his August 1952 to August 
1954 period of active duty service are unavailable for review.  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit alternative 
forms of evidence to support his claim and should assist him in 
obtaining sufficient evidence from alternative sources."  
Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see 
also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

Here, in an August 2007 response to the RO's request for the 
Veteran's service treatment records, the National Personnel 
Records Center (NPRC) indicated that service treatment records 
were unavailable for review due to possible destruction in the 
fire at the NPRC in 1973.  

The Board notes that, where the service treatment records were 
destroyed, the Veteran is competent to report about factual 
matters about which he had firsthand knowledge, including 
experiencing pain during service, reporting to sick call, and 
undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

The Veteran has testified that he experienced hearing loss and 
tinnitus in his left ear during service.  Further, during his 
hearing, the Veteran testified about being treated for left ear 
hearing problems at VA and private treatment facilities.  

In this case, the Veteran's assertions of experiencing hearing 
loss and tinnitus in the left ear since his service, from August 
1952 to August 1954, are competent.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2009).  

Further, as noted, the absence of evidence of a hearing 
disability during service (or of compensable hearing loss within 
the first year after discharge) is not fatal to a claim of 
service connection for hearing loss.  See 38 C.F.R. § 3.385; 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Rather, service connection may still be granted if the medical 
evidence provides a sound basis for attributing the credible 
evidence of in-service acoustic trauma to the post-traumatic 
hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  

The Board notes that the Veteran is competent to testify as to 
observable symptoms such as ringing in his ears, and tinnitus is 
the type of is the type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

Significantly, in October 2010, the Veteran underwent a VA 
audiology examination.  Here, he provided a history of exposure 
to excessive noise from artillery and infantry weapon noise in 
shooting the M-1, M-14, M-16 and 45 caliber hand guns, a grenade 
launcher, and recoilless rifles without any ear protection.  He 
provided a post-service history of noise exposure from shooting 
recreationally at a firing range with hearing protection.  

The VA audiologist indicated that an Army training examination, 
completed in July 1966, showed normal whispered voice test, 
without any values indicated.  The audiologist noted that the 
whispered voice test was only a gross assessment of hearing, and 
gave no frequency-specific information.  

On the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
25
30
60

Speech audiometry revealed speech recognition ability of 94 in 
the left ear, and the Veteran was diagnosed with unilateral 
sensorineural, normal to profound, hearing loss and tinnitus 
(left ear only).  

Significantly, the VA audiologist opined that, without a 
frequency specific hearing test at enlistment or discharge, it 
was difficult to determine the exact onset of the Veteran's 
hearing loss, but his current left ear hearing loss and tinnitus 
are consistent with his noise exposure history.  

The audiologist concluded that the Veteran's left ear hearing 
loss and tinnitus were at least as likely as not caused by or a 
result of military noise exposure.  

Notably, the Veteran is shown to have a current bilateral hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Board finds that the October 2010 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition question.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

Given the Veteran's credible history of unprotected noise 
exposure in service, his current left ear hearing loss disability 
for VA purposes, his current left ear tinnitus diagnosis, and the 
October 2010 VA audiologist opinion, the Board finds that the 
left ear hearing loss and left ear tinnitus as likely as not were 
caused by initial sustained exposure to loud noise in connection 
with his duties during service.  

As the evidence is in a state of relative equipoise, service 
connection for the current left ear hearing loss and tinnitus is 
warranted in resolving all reasonable doubt in the Veteran's 
favor.   


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for left ear tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


